PER CURIAM.
The order quashing the alternative writ of mandamus and dismissing appellants’ petition1 is affirmed because it does not appear from the petition that the City Council of the City of Miami Beach *625failed or refused to perform a clear legal duty prior to the filing of the petition. Howell v. State, 54 Fla. 199, 45 So. 453. The petition alleges:
“7. That the majority of the individual Respondents, including Melvin J. Richard as Mayor of the City of Miami Beach, have openly declared that they will not submit the ‘Fair Play Amendments’ to the qualified electors of Miami Beach, Florida.”
An inclination or an intention not to do an official act may not be reached by mandamus. The governing body of a municipal corporation acts validly only in duly authorized and constituted meetings. Turk v. Richard, Fla.1950, 47 So.2d 543; Beck v. Littlefield, Fla.1953, 68 So.2d 889.
Affirmed.

 .The order appealed was defective in that it did not specifically dismiss the Petition for Writ of Mandamus. See State ex rel. Mott v. Scofield, Fla.App.1960, 120 So.2d 825. Although the question has not been raised, the circuit judge set forth throe grounds for his order, all of which go properly to a dismissal of the suggestion, we therefore, shall so construe the order.